DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed September 12, 2022 have been entered into the file. Currently, claim 1 is amended claims 4-5 and 16-17 are cancelled and claims 14-15 are withdrawn, resulting in claims 1-3, 6-13 and 18-22 pending for examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the inorganic particles selected from the group consisting of metal oxide hydroxides and combinations thereof” in lines 10-11. The limitation is indefinite because it is unclear what the metal oxide hydroxide may be combined with for the limitation “and combinations thereof” when the list is closed (“consisting of”).
Claims 2-3, 6-13, and 18-22 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 2013/0305697)1,2 in view of Lussier (US 6403526) with supporting evidence provided by Dyrboel (WO 00/17121)1,3 or, in the alternative, in view of Dyrboel (WO 00/17121)1,3.
With respect to claim 1, Sako teaches a mounting member of a pollution control element such as a catalyst carrier or filter element (paragraph [0001]). The pollution control device provides a casing and the mounting member provided between the casing and the pollution control element (paragraph [0008]). The mounting member is for wrapping and mounting the pollution control element (paragraph [0007]).
The mounting member provides a mat made of inorganic fiber material impregnated with an aggregated substance containing an organic binder and inorganic fine particles (paragraph [0016]). Both the organic binder and the inorganic fine particles are dispersed into the entire mat (paragraph [0016]). The size and shape of the inorganic fine particles is not particularly restricted so long as the particles come together with the inorganic binder to form an aggregated substance, impregnate into the mounting member, and attached to the inorganic fibers (paragraph [0040]). The average diameter of the aggregated substance is approximately 1 micron (1,000 nm) or higher and approximately 30 microns (30,000 nm) or less, such that the aggregate will remain in the mat and be uniformly dispersed (paragraph [0049]). Sako further teaches the inorganic particles include particles made from at least one type of material selected from the group consisting of metal oxides, nitrides, carbides, and composite materials thereof (paragraph [0018]).
Sako teaches the claimed invention above but does not expressly teach that the average diameter is a DV 50 average diameter or that it is measured according to DIN ISO 13320. It is reasonable to presume that the DV 50 average diameter and the particle average diameter measured by DIN ISO 13320 are inherent to Sako. Support for said presumption is found in that Sako teaches a wide range of average particle diameters which substantially overlaps with instant claim 1. It is not expected that average particle size would change drastically based on the method of measurement. Furthermore, Sako does not teach that the aggregate particle size is a distribution, therefore it is reasonable to presume the particles disclosed in Sako are approximately the same size. Additionally, Dyrboel teaches that the particle size medium diameter (d50) is commonly used by suppliers to denote average particle size (Dyrboel; page 7, lines 30-36). In this case, the DV 50 diameter would be approximately equal to the average diameter, however if not the DV 50 diameter would fall within the range disclosed by Sako which overlaps the range in claim 1. Therefore it is expected the particles of Sako when the DV 50 particle diameter is measured by DIN ISO 13320 still reads on claim 1.
The aggregate particle diameter range of Sako substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.
Sako is silent as to the inorganic particles being metal oxide hydroxides.
Lussier teaches high pore volume, high surface area aluminum oxide composite particles, agglomerates, and supported catalysts derived therefrom (col. 1, lines 12-15). Active alumina employed include aluminum oxyhydroxides such as boehmite (col. 12, lines 47-51). Alumina aggregates can be used as catalysts or catalyst supports in any reaction which requires a particular pore structure together with very good mechanical and hydrothermal properties (col. 23, lines 20-26). The boehmite agglomerates can thus find particular applicability as catalyst supports in the treatment of exhaust gases generated by internal combustion engines (col. 23, lines 20-26). The advantageous properties include enhanced pore volume at high surface area, good mechanical strength, and hydrothermal stability (col. 23, lines 37-40). Once established the pore properties of the agglomerate are thermally stable and remain essentially unaffected by heat treatment at moderate temperatures either before or after impregnating the supports with catalytic metals (col. 23 lines 41-45).
Since both Sako and Lussier teach inorganic particles for use in pollution treatment devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inorganic particles of Sako to be the aluminum oxyhydroxide boehmite because it has enhanced pore volume at high surface area, good mechanical strength, and hydrothermal stability.

In the instance where the average particle size of Sako and the claimed DV 50 particle size are not found to be the same, then it would have been obvious to modify the particle size of Sako in view of Lussier based on the teachings of Dyrboel. Dyrboel teaches thermal insulation products comprising air-laid man-made vitreous fibers (MMVF) throughout which a particulate additive is distributed substantially homogeneously (page 3, lines 23-30). The additive is selected from the group consisting of silicon, aluminum, mica, silica, titania, and mixtures thereof (page 3, lines 23-30). The best results are generally obtained when the average particle size is between about 0.5 and 10 microns (500-10,000 nm), preferably about 1 to 3 or 4 microns (1000 to 3000 or 4000 nm) (page 8, lines 7-11). The average particle size in Dyrboel is the volume median diameter, often described as d50 (page 7, lines 30-32). The use of finer particles allows the use of conventional centrifugal distribution or via spray nozzle which are simple and convenient and provide uniform and homogeneous distribution of the additive (page 13, lines 19-35).
Since both Sako in view of Lussier and Dyrboel teach inorganic mats comprising inorganic fibers and inorganic particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Sako in view of Lussier to have a volume median diameter (d50) of 0.5 to 10 microns (500-10,000 nm), preferably about 1 to about 3 or 4 microns (1000 to 3000 or 4000 nm), to allow the use of simple and convenient processing that result in uniform and homogeneous distribution of the particles.
Sako in view of Lussier and Dyrboel teaches the claimed invention above but does not expressly teach that the diameter is measured according to DIN ISO 13320. It is reasonable to presume that the particle average diameter measured by DIN ISO 13320 is inherent to Sako in view of Lussier and Dyrboel. Support for said presumption is found in that Sako in view of Lussier and Dyrboel teaches a range of average particle diameters (DV 50) which is encompassed by the range claimed in claim 1. It is not expected that average particle size would change drastically based on the method of measurement. Therefore it is expected the particles of Sako in view of Lussier and Dyrboel when the DV 50 particle diameter is measured by DIN ISO 13320 still reads on claim 1.

With respect to claim 2, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above. Sako further teaches the inorganic materials usable as the inorganic fiber include glass fibers, bentonite fibers, and graphite fibers (carbon) (paragraph [0027]).

With respect to claim 3, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above. Sako further teaches the mat can be needled punched (paragraph [0031]; claim 1).

With respect to claim 6, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above. Sako further teaches the content of the organic binder in the mounting member is preferably 5 mass% or less, for example 4 mass% or less, 3 mass% or less, or 2 mass% or less based on the total mass of the mounting member (paragraph [0036]). By suppressing the content of the organic binder, the risk of inadvertent sensor function and the like of the automobile control system due to the combustion or the like thereof can be eliminated (paragraph [0036]).

With respect to claims 7-9, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above. The limitations “wherein the inorganic particles get impregnated through the mat by using a water based slurry containing the inorganic particles”, “wherein the slurry contains at least 80 wt. % water”, and “wherein the slurry contains organic binder” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel discloses the structure of claim 1 above. Sako further teaches a solution with aggregated substance precipitated from a blend containing the inorganic binder and a colloidal solution dispersed with organic fine particles is impregnated into a mat made of inorganic fiber material (paragraphs [0021]-[0023]).

With respect to claim 10, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 9 above. Sako further teaches suitable organic binders include polyvinyl acetate resin, acrylic resin, and polyvinyl alcohol (paragraph [0033]). The organic binder is preferably an acrylic-based resin (paragraph [0033]).

With respect to claims 11 and 18, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above. Sako further teaches the content of the inorganic particles in the mounting member is preferably 10 mass% or less, and more preferably 5 mass% or less, based on the total mass of the mounting member (paragraph [0041]). If more than 20 mass% of inorganic particles are added to the mounting member, there will be a tendency for the necessary amount of the organic binder to increase (paragraph [0041]). On the other hand, if the content of inorganic particles is less than 0.1 mass%, maintaining the contact pressure will be insufficient (paragraph [0041]).
The mass% of inorganic particle range of Sako substantially overlaps the claimed range in the instant claims 11 and 18. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 12 and 19-20, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claims 1, 11, and 18 above. Sako teaches the claimed invention above but does not expressly teach the mounting member has a maximum reduction of the mount density of 3% caused by elongation of the mounting member during stuffing at a calculated mount density of 0.4 g/cm3. It is reasonable to presume that the maximum reduction in mount density is inherent to Sako.
Support for said presumption is found in that Sako or, in the alternative, Sako in view of Dyrboel teaches all the structure of the mounting member claimed in claims 1-11 and 18, as described above. Additionally, the instant specification states that it has been found that when the size of the particles are within the claimed range, improved elongation during mounting the pollution control device while still showing sufficient retaining forces is provided (instant specification; page 3, lines 18-25). Since Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches an aggregate particle diameter range which overlaps the claimed range (see the rejection of claim 1 above), the mounting member of Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel is therefore expected to have the same maximum reduction of mount density as the claimed invention.

With respect to claims 21-22, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claims 19 and 20 above. Sako further teaches the mat can be needled punched (paragraph [0031]; claim 1). The content of the organic binder in the mounting member is preferably 5 mass% or less, for example 4 mass% or less, 3 mass% or less, or 2 mass% or less based on the total mass of the mounting member (paragraph [0036]). By suppressing the content of the organic binder, the risk of inadvertent sensor function and the like of the automobile control system due to the combustion or the like thereof can be eliminated (paragraph [0036]). The inorganic particles include particles made from at least one type of material selected from the group consisting of metal oxides, nitrides, carbides, and composite materials thereof (paragraph [0018]).






Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 2013/0305697)4,5 in view of Lussier (US 6403526) or, in the alternative, Sako (US 2013/0305697)1,2 in view of Lussier (US 6403526) and Dyrboel (WO 00/17121)1,3 as applied to claim 1 above, and further in view of Beauharnois (US 8071040)1,6.
With respect to claim 13, Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel teaches all the limitations of claim 1 above.
Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel is silent as to the mounting member comprising intumescent material disposed in the mounting member.
Beauharnois teaches a device for the treatment of exhaust gas, such as a catalytic converter or a diesel particulate trap (col. 1, lines 7-11). The device includes a fragile structure mounted within a housing by a mounting mat that is disposed in a gap between the housing and the fragile structure (col. 1, lines 7-11). Beauharnois further teaches that at temperatures above 350oC, the intumescent particles which are typically present in the mounting mats expand and increase the holding force of the mat against the fragile structure (col. 2, lines 37-45). The mounting member includes at least one ply or sheet that is comprised of heat resistant inorganic fibers, organic binder, and a colloidal inorganic oxide and may optionally include an intumescent material (col. 3, lines 7-19).
Since both Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel, and Beauharnois teach mounting members comprising inorganic fibers, inorganic additives, and an organic binder, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mounting member of Sako in view of Lussier or, in the alternative, Sako in view of Lussier and Dyrboel to include an intumescent material in order to increase the holding force of the mat at temperatures above 350oC.

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1-3, 6-13 and 18-22 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Sako or Sako in view of Dyrboel not teaching the new claim amendments, specifically the newly added structural feature wherein the inorganic particle is a metal oxide hydroxide. The newly added reference Lussier (US 6403526) is used in combination with Sako and Sako in view of Dyrboel to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
    

    
        1 Previously presented
        2 Cited in IDS as WO 2012/106295
        3 Cited in IDS
        4 Previously presented
        5 Cited in IDS as WO 2012/106295
        6 Cited in IDS